DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 33, element b, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 33 is objected.  On page 1 of Applicant’s 5/31/2022 remarks, Applicant states that the preheated air is only delivered to the primary air/waste feed intake.  However, claim 33 recites where the heated air is delivered to the secondary air manifold.  The Examiner suggests removing the language in claim 33 where the heated air is delivered to the secondary air manifold.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 27 recites the phrase, “to heat clean air” (element i).  The originally-filed disclosure does not support the underlined portion.  
Claim 27 further recites a third control means comprising any type of piping and interface, with no need of adjustable controlling (element n).  The originally-filed disclosure does not support the underlined portions.  Although, it is acknowledged that the originally-filed disclosure does provide support for a pipe, and wired and/or wireless interface materials and equipment.  
Claim 33 recites using the heated air from the recuperator to dry the shredded waste, and then the air with shredded waste is delivered to the primary air/waste feed intake (element a).  Claim 33 further recites separately adding the heated air to the primary air/waste feed intake for injection into the chamber (element b).  The originally-filed disclosure does not support the subject matter of element b.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“size reducing means for receiving waste material and reducing it in size”, as recited in claim 27.
“means for igniting said waste material during its vortical movement”, as recited in claim 27
“fourth control means for collectively and independently controlling the operational process, as well as reading, measuring, and reporting performance criteria, including the size-reduction unit, primary air, secondary air, and burner, as well as collecting atmospheric data from within said chamber including moisture content and speed of vortex, and from the exterior portion of the exhaust flue apparatus for air quality and emissions”, as recited in claim 27

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structures are:
size reducing means [Wingdings font/0xE0] shredder/chopper
means for igniting said waste material [Wingdings font/0xE0] burner
fourth control means [Wingdings font/0xE0] any combination of commercially available devices, such as a computer, programmable automation controller, programmable logic controller, or similar industrial control system, along with the necessary wired and/or wireless interface materials and equipment


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-32, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanNatta (US 20110100272 A1) in view of Atreya (US 20080014537 A1).
Regarding claim 27, VanNatta discloses a combustor for burning waste material comprising in combination; 
a. size reducing means (10, Fig. 1) for receiving waste material and reducing it in size, 
b. blower means (16) for drawing the size reduced material from the size reducing means and entraining it in a primary air stream, 
c. a generally cylindrical combustion chamber (22) having spaced end walls (24, 26) and an annular side wall (28) with its central longitudinal axis extending between said end walls, said chamber being disposed such that its central axis extends substantially horizontally (abstract), 
d. a conduit (20) extending between said blower means and said chamber and introducing it into said chamber tangentially to said side wall for establishing a vortical movement of said waste material toward one of said end walls (para. 12), 
e. means for igniting said waste material during its vortical movement (para. 28), 
f. a discharge flue port having an open end opening in said chamber near said one end wall and substantially concentric with said central longitudinal axis (para. 13), 
g. the side wall of said chamber having a plurality of spaced first openings (44) extending tangentially therethrough which are aligned along an axis substantially parallel to the longitudinal axis of said chamber and which are located adjacent the bottom of said chamber at one side thereof (para. 29), 
h. means for introducing secondary air into said chamber through each of said first openings in directions to maintain the vortical movement of waste material, said means for introducing including a manifold (42) supported externally of said chamber to extent along an axis substantially parallel to the longitudinal axis of said chamber, and a blower (40) connected to said manifold to supply secondary air thereto, 
j. first control means (56) for independently adjustably controlling secondary air supplied from said manifold to each of said first openings, 
k. second control means (48) for adjustably controlling secondary air supplied from said blower to said manifold, 
l. said first control means including a plurality of first dampers (56) each adapted for manual or automated adjustment for effectively varying the size of a separate one of said openings, 
m. said second control means including a second damper movable between open and closed positions, and means for automatically moving said second damper in response to variations of temperature within said chamber such that said second damper is moved toward open position in response to an increase in temperature to increase the flow of secondary air, and is moved toward close position in response to a decrease in temperature to decrease the flow of secondary air (para. 32), and 
o. fourth control means for collectively and independently controlling the operational process, as well as reading, measuring, and reporting performance criteria, including the size-reduction unit, primary air, secondary air, and burner, as well as collecting atmospheric data from within said chamber including moisture content and speed of vortex, and from the exterior portion of the exhaust flue apparatus for air quality and emissions (paras. 46, 47, 50). 

VanNatta fails to disclose:
i. means of utilizing the heat exhausts to heat clean air that is then returned to the primary air/feed intake to enhance the efficiency of the operation, and to significantly dry waste materials by use of a recuperator installed in the section of the first discharge flue, or exhaust flue, situated exterior to said chamber, and
n. third control means for adjustably controlling the air flow to said recuperator, and then back to said secondary air manifold and the feed/primary air intake.

Atreya teaches a method of recovering heat from the exhaust gas of a furnace, comprising: means of utilizing the heat exhausts to heat clean air that is then returned to the primary air/feed intake to enhance the efficiency of the operation, and to significantly dry the material/fuel (e.g., metals, glass; para. 34) (mixing the heated air with the material would help dry the material because it would transfer heat to the material) by use of a recuperator (10/180) installed in the section of the first discharge flue, or exhaust flue, situated exterior to said chamber (see Figs. 1, 5, 6), and
n. third control means for controlling the clean air flow to said recuperator, and then back to said feed/primary air intake, though the use of any type of piping (e.g., see Fig. 1) and interface (see Figs. 1, 5, showing a blower for moving the preheated combustion air toward the primary air intake), with no need of adjustable controlling (there is no discussion about the blower being adjustably controlled).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify VanNatta to include i. means of utilizing the heat exhausts to heat clean air that is then returned to the primary air/feed intake to enhance the efficiency of the operation, and to significantly dry waste materials by use of a recuperator installed in the section of the first discharge flue, or exhaust flue, situated exterior to said chamber, and n. third control means for controlling the clean air flow to said recuperator, and then back to said feed/primary air intake, through the use of any type of piping and interface, with no need of adjustable controlling.  The motivation to combine is use the heat from the exhaust to preheat the combustion air and fuel for improved combustion efficiency (Atreya, para. 4).

Regarding claim 28, VanNatta discloses a combustor including a second discharge port (84) having an open end opening in said chamber adjacent the inner surface of said side wall for discharging from said chamber during the burning process non-combustible material which is entrained in the outer region of the vortex. 
Regarding claim 29, VanNatta discloses wherein said second discharge port extends through said side wall substantially tangentially thereto with its open end located adjacent the bottom of said chamber at the other side thereof substantially opposite one of said first openings (para. 37). 
Regarding claim 30, VanNatta discloses wherein the open end of said discharge flue port is spaced axially of said one end wall (Fig. 1). 
Regarding claim 31, VanNatta discloses a baffle (92, Fig. 3) adjacent the open end of said discharge flue port to divert outwardly toward said side wall solid non-combustible and residual combustible material which moves from adjacent said one end wall the open end of said discharge flue port (para. 39). 
Regarding claim 32, VanNatta discloses wherein said plurality of first openings comprises three openings spaced equally substantially throughout the entire length of said chamber (Fig. 1). 
Regarding claim 34, VanNatta discloses wherein the various control means are integrated into a separate control panel (para. 46), where;
 a. consist of any combination of commercially available devices, including a computer, programmable automation controller, programmable logic controller, or similar industrial control system, along with the necessary wired and/or wireless interface materials and equipment (para. 46), and 
b. readings from one or any combination of the atmospheric sensors are used to cause adjustments with the burner and/or secondary air, using predetermined values, as well as adjustably controlling the air flow from said recuperator to said feed/primary air intake (para. 46).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but do not apply to any of the current rejections.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762